                                                                  ...-   USDCSDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK


                                                                         =~ED:
                                                                         ELECTRONlCALLY FILED
--------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                       dcr-.) laP~'
                                                                                 -,
                  V.                                                        19 CR 730 (CM)
                                                                         AMENDED ORDER*
Jonathan Skolnick,

                           Defendant.
--------------------------------------------------------X
McMahon, J.:


         The Court will hold a status conference in this matter on Wednesday, June 30, 2021, at

11 :00 p.m., via the CourtCall video conference platform.

         This will be an open proceeding-the press and the public (including defendant' s family

members) are welcomed to listen to the proceeding via telephone but will not be allowed to

speak. The public call-in number is 855-268-7844; the access number to be entered when

prompted is 32091812#; and the PIN is 9921299#. Video or audio recording of the conference is

prohibited by law.

June 23, 2021




                                                     Colleen McMahon
                                                     District Court Judge


*Note Change from Order dated June 16, 2021-this order provides the correct public call-in
information.
